 Case 2:20-cv-00583-AB-MAA Document 11 Filed 05/08/20 Page 1 of 2 Page ID #:37



1
                                                                               JS-6
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10                                                 Case No. CV 20-00583-AB (MAAx)
     Terry Fabricant
11
                       Plaintiff,
12                                                 ORDER OF DISMISSAL FOR
13   v.                                            LACK OF PROSECUTION WITHOUT
     Ideal Business Funders LLC et al              PREJUDICE
14
15                     Defendants.                 (PURSUANT TO LOCAL RULE 41)
16
17
18
19
20
           On April 22, 2020, the Court issued an Order to Show Cause why this case should
21
     not be dismissed for lack of prosecution. A written response to the Order to Show Cause
22
     was ordered to be filed no later than May 6, 2020. No response having been filed to the
23
     Court’s Order to Show Cause,
24
           //
25
           //
26
           //
27
           //
28
                                              1.
 Case 2:20-cv-00583-AB-MAA Document 11 Filed 05/08/20 Page 2 of 2 Page ID #:38



1          IT IS ORDERED AND ADJUDGED that the above-entitled case is dismissed,
2    without prejudice, for lack of prosecution and for failure to comply with the orders of
3    the Court, pursuant to Local Rule 41.
4
5
6    Dated: May 8, 2020       _______________________________________
                                   ANDRÉ BIROTTE JR.
7                                  UNITED STATES DISTRICT COURT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2.
